269 F.2d 544
106 U.S.App.D.C. 97
Irving SIMMS, Appellantv.UNITED STATES of America, Appellee.
No. 15057.
United States Court of Appeals District of Columbia Circuit.
Argued June 26, 1959.Decided July 2, 1959, Petition for Rehearing En Banc DeniedSept. 9, 1959.

Appeal from the United States District Court for the District of Columbia; Edward M. Curran, District Judge.  See also 171 F. Supp. 834.
Mr. John E. Kennahan, Washington, D.C.  (appointed by this court), for appellant.
Mr. William W. Greenhalgh, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.
Before EDGERTON, WILBUR K. MILLER, and FAHY, Circuit Judges.
PER CURIAM.


1
This appeal is from a narcotics conviction.  We find no error.


2
Affirmed.